—Appeal from a judgment of Cayuga County Court (Corning, J.), entered November 30, 2001, convicting defendant upon his plea of guilty of assault in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that he was denied his constitutional right to a speedy trial because he did not move to dismiss the indictment on that ground (see People v Jordan, 62 NY2d 825, 826 [1984]; People v Weeks, 272 AD2d 983 [2000], lv denied 95 NY2d 872 [2000]). The sentence is not unduly harsh or severe. Present— Green, J.P., Hurlbutt, Scudder, Burns and Hayes, JJ.